                                      EXHIBIT A
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 1 of 13


CITATION     DEFENDANT                 OFFENSE
6219531      DZURIAK, DANA M           UNAUTHORIZED PARKING BLOCKING LOADING ZONE

6219519      HOWARD, RASHEED           EXPIRED EMISSION AND INSPECTION

7010953      HOWARD, RASHEED           EXPIRED EMISSION AND INSPECTION STICKERS

3155808      MICHEL, TERENCE A         FAIL/DISPLAY ALL CURRENT/VALID TAGS/LICENSES REQ

6219584      MILLER, SHAWNEE           UNAUTHORIZED PARKING/CUSTOMER PARKING ONLY

6219599      STRANG, KATHERINE G       BLOCKING DRIVEWAY WALKS

6219582      TAYLOR, DANIA E           EXPIRED INSPECTION STICKER

7010955      TRISCH, CARITIA T         FAIL TO DISPLAY VALID REGISTRATION

6219596      WEIKEL, JULIE L           UNAUTHORIZED PARKING

6219544      YARGEAU, HEATHER L        UNAUTHORIZED PARKING

6624930      BAYSEITOV, NURRIDDIN S    ILLEGALLY PARKED VEHICLE

6624931      BAYSEITOV, NURRIDDIN S    DRIVING WITHOUT A LICENSE

6624778      BLOXSOM, CLIFFORD E       INVALID REGISTRATION

6624899      DADADAGNOU, ALISHER       DRIVING WITHOUT LICENSE

6624781      HARRIS, PATRICK R         PARKED IN ROADWAY BLOCKING TRAFFIC

6624845      JURABAYER, AKRAM          PARKED IN ROADWAY

6624894      MOORE, PRECIOUS N         PARKED IN ROADWAY BLOCKING TRAFFIC

6624901      PAYZLEY, KHOJIMUNO        DRIVING WITHOUT VALID LICENSE

                                       VEHICLE PARKED NOT IN COMPLIENCE W/POSTED
2878527      WARZINSKI, EMMA J
                                       TRAFFIC SIGNS

6203384      SIKORSKI, JAMES P         SPEEDING 31/20

6203358      VOID, MALACHI JR          EXCEEDING POSTED SPEED LIMIT UP TO 20 MPH 31/20

2198189      MORGAN, EDDIE R JR        DRIVING W/O PROOF OF FINANCIAL RESPONSIBILITY

V0087532     SUSSMAN, HARRY            IMPROPER PARKING/HANDICAP

V0016046     VILLAO, PURITA U          IMPROPER PARKING

4764057      ADAMS, GEORGE A           PARKED IN FIRE LANE



                                        Page 1 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 2 of 13


CITATION     DEFENDANT               OFFENSE
4764058      ADAMS, GEORGE A         DRIVING ON SUSPENDED LICENSE

                                     DRIVE WHILE OPERATING PRIVILEGE SUSPENDED
4762904      ADAMS, MARCELLUS T
                                     REVOKED

7268044      AKIS, ABDULLAH          NO DRIVERS LICENSE

7517779      ALABASTRE, LYSANDER D   EXPIRED INSPECTION

                                     DRIVING WHILE DRIVING PRIVILEGES
4763723      ALFER, DANIEL A
                                     SUSPENDED/REVOKED

7268045      ALLEN, JOHN             EXPIRED REGISTRATION

7268046      ALLEN, JOHN             DRIVING WHILE OPERATING PRIVILEGES SUSPENDED

858682       ALLEN, STANFIELD G      IMPROPER PARKING

                                     PARKING IN NO PARKING AREA MARKED BY YELLOW
7517828      ALLEN, TOMILENA
                                     STRIPES

3551351      ALZAHRANI, ASSINA A     RESERVED PARKING

6442228      ANTHONY, MICHAEL        DRIVING WHILE LIC SUSPENDED

6856881      ARBOGAST, HENRY         DRIVING WITH SUSPENDED LICENSE

7518976      ARRINGTON, STACY        OVERNIGHT PARKING FOR 7TH OR OVER VEHICLES

                                     PARKING MARKED BY YELLOW BORDERS OR YELLOW
7518977      ARRINGTON, STACY
                                     STRIPES

4764203      BABYAK, DONALD R SR     DRIVING WITH SUSPENSION

7518177      BACO, FRANK H           RESERVED PARKING

                                     DRIVING WHILE OPERATING PRIVILEGE IS SUSPENDED/
4763966      BAKER, LINDA L
                                     REVOKED

6442322      BALDWIN, BARBARA L      DRIVING WITH SUSPENDED LICENSE

6442323      BALDWIN, BARBARA L      DRIVING WITHOUT INSURANCE

                                     DRIVING WHILE OPERATING PRIVILEGE SUSPENDED OR
4763681      BARKER, JQUA D
                                     REVOKED

7518309      BARREN, RAQUEL L        RESERVE PARKING / DAV PARKING ONLY

4763752      BEDNER, ROBERT          IMPROPER PARKING OVER HEIGHT VEH ONLY

7267951      BENNETT, RODNEY R       EXPIRED DRIVERS LICENSE

7267952      BENNETT, RODNEY R       EXPIRED REGISTRATION

4763810      BENTON, BENNIE          DRIVING WITH A SUSPENDED LICENSE



                                      Page 2 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 3 of 13


CITATION     DEFENDANT               OFFENSE
4762903      BERLIN, JEWELS A        SUSPENDED LICENSE/NON DUI

4762954      BERRY, BRITNEY B        DRIVING WHILE LICENSE SUSPENDED OR REVOKED

                                     DRIVE WHILE OPERATING PRIVILEGE SUSPENDED
6442447      BIERER, JOHN W
                                     REVOKED

5219902      BLACKBURN, PERNEL       DRIVING WITH A SUSPENDED LICENSE

6442003      BLANDENBURG, HENRY      DRIVING WITHOUT A LICENSE

7518279      BOLIOU, TERA            DRIVER REQUIRED TO BE LICENSED

7267849      BOWSER, KAREN           EXPIRED INSPECTION

7267850      BOWSER, KAREN P         SUSPENDED DRIVERS LICENSE

7518328      BOWSER, KAREN P         EXPIRED REGISTRATION

4763404      BRANDT, GREGORY J JR    PARKING IN SPACES POSTED AS RESERVED

4763936      BRANDT, GREGORY JR      IMPROPER PARKING

                                     DRIVING WHILE OPERTING PRIVILEDGE IS SUSPENDED/
4763498      BROWN, ADAM P
                                     REVOKED

6442432      BROWN, CANDICE R        IMPROPER PARKING

7518980      BROWN, DIMITRI          PARKING MARKED RESERVE

                                     DRIVING WHILE OPERATING PRIVILEGE IS SUSPENDED OR
4764196      BROWN, FLOYD C
                                     REVOK

6442578      BROWN, KEVIN J          IMPROPER PARKING/RESERVED

6442440      BRUCE, DENNIS           IMPROPER PARKING OVER HEIGHT ONLY

4763729      BRUCE, DENNIS W         PARKING IN RESERVED SPACE

7518307      BRYANT, RICARDO D       HANDICAP PARKING / EXPIRED PLACARD 3/17

7519016      BRYANT, RICARDO D       RESERVED PARKING / HANDICAP SPACE

                                     DRIVING WHILE OPERATING PRIVILEGE SUSPENDED OR
4762946      BURDEN, TAKESHA L
                                     REVOKED

7518336      BURFORD, GEROME A       EXPIRED INSPECTION

7267892      BUSH, SHANE R           PARKED IN RESERVED FOR VEHICLES 7 FT

6856901      CALDWELL, VINCENT H     DRIVING WHILE LICENSE SUSPENDED OR REVOKED

4764029      CALLOWAY, ULNA          IMPROPER PARKING



                                      Page 3 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 4 of 13


CITATION     DEFENDANT               OFFENSE
7519087      CANTON, STEPHEN P       RESERVED PARKING- PHYSICIAN

7518175      CARAMECO, BRIAN K       RESERVE PARKING

3434935      CAREY, TARON J          DRIVING WITH A SUSPENDED LICENSE

6442342      CATERINO, RICHARD A     PARKING IN SPACE FOR DISABLED PERSONS

7518018      CAVALIER, OLIVIA E      RESERVED PARKING

7518051      CGRO, ANGELO            PARKING IN NO PARKING AREA

6442171      CHAMBLISS, CHANIK       CREDIT UNION PARKING 10 MINUTES

6442339      CHIODO, JOSEPH A        PARKING IN SPACES POSTED RESERVED

7518331      CHRISTIAN, JAMIE        INSPECTION EXPIRES 10/17

7267834      CLAY, YOLANDA           VOLUNTEER PARKING ONLY

7268087      COCHRAN, PAUL           DRIVING WHILE SUSPENDED

6442266      COLE, FRED W            PARKING IN RESERVED SPOT

                                     PARKING IN SPACES POSTED AS RESERVED/ EXCESS OF
3434474      COOPERTHOMAS, CORA J
                                     TIME

7517794      COPELAND, MARK          RESERVE PARKING/VEHICLE OVER 7 FEET IN HEIGHT

6442315      CORNER, CEDRIC D        VEHICLE REGISTRATION EXPIRED LONGER THAN 60 DAYS

2197736      COTTON, LISA M          DRIVE W/SUSPENDED LIC

                                     PARKED IN SPACES RESERVED FOR PHYSICALLY
7517832      CUFFE, ANDREW H
                                     DISABLED

4763939      DAVIDSON, SETINA M      IMPROPER PARKING

7518054      DAVIS, BRIGITTE A       PARKING IN RESERVED SPACES / DAV ONLY PARKING

6442679      DAVIS, SAMANTHA         DRIVING WHILE SUSPENDED

4764043      DAYE, DORIAN            DRIVING WITH SUSPENDED LICENSE

6442408      DEFLORIA, MARY F        DRIVING WHILE SUSPENDED

6856980      DEGRACE, FRANK W        DRIVING WHILE LIC SUSPENDED

                                     PARKING WITHIN AN INTERSECTION/BLOCKING
7267995      DINARDO, MONICA M
                                     ENTRY/EXIT

7268036      DIXON, ANTHONY J        DRIVING WHILE OPERATING PRIVILEGES SUSPENDED



                                      Page 4 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 5 of 13


CITATION     DEFENDANT               OFFENSE
4762947      DIXON, DEVON            DRIVING W/SUSPENDED

7517800      DONALDSON, STEPHEN SR   DAV PARKING ONLY/RESERVED PARKING

6442268      DOTSON, JOHNNY W        PARKING IN A NO PARKING SPOT

6442269      DOTSON, JOHNNY W        EXPIRED REGISTRATION 09/30/2017

4764031      DUDLEY, JESSICA L       IMPROPER PARKING

7267794      DUNCAN, TONI C          RESERVED PARKING / VEHICLES OVER 7 FT IN HEIGHT

                                     DRIVING WHILE OPERATING PRIVILEGE SUSPENDED
3434429      EMBRY, NOBLE L
                                     REVOKED

7519112      EMR, BRYANNA M          PARKED IN TRAFFIC LANE

7268172      FAGON, VICTOR P         EXPIRED INSPECTION 10/17

                                     DRIVING WHILE OPERATING PRIVILEGES SUSPENDED
6442029      FIOCHETTA, JUSTIN M
                                     REVOKED

7519023      FITZGERALD, MICHAEL S   RESERVE PARKING FOR VEHICLE OVER 7 FEET IN HEIGHT

5219941      FOOR, STEPHAN W         OPERATION OF A VEHICLE WITH A SUSPENDED LICENSE

6856856      FORD, JAMES E           PARK IN RESERVED FOR DISABLED PERSONS

4763881      FORD, RODGER D          PARKING IN EMERGENCY VEHICLE SPACE

                                     DRIVING WHILE OPERATING PRIVILEGE SUSPENDED
4763882      FORD, RODGER D
                                     REVOKED
                                     DRIVING IN THE WRONG DIRECTION ON A POSTED ONE
6442362      GAGGINI, DAVID M
                                     WAY

2197860      GAHINESS, KEVIN L       IMPROPER PARKING

7519090      GALVIN, CHRISTOPHER J   RESERVED PARKING

6442426      GASTON, CHRISTINA C     IMPROPER PARKING/FIRE LANE

4763523      GEETER, DAVID           DRIVING WITH A SUSPENDED LICENSE

4763969      GEORGE, JAMES M         DRIVERS REQUIRED TO BE LICENSED

6442642      GERLINGER, LINDSEY      PARKING IN NO PARKING AREAS

7267844      GERMANY, JENNIFER H     VOLUNTEER PARKING ONLY

7267797      GIBSON, VANCE           EXPIRED INSPECTION

6856827      GINGERY, MICHAEL L      DRIVING WHILE LICENSE SUSPENDED



                                      Page 5 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 6 of 13


CITATION     DEFENDANT               OFFENSE
7268165      GLOTFELTY, JOHN T       RESERVED PARKING FOR VEHICLE OVER 7 FT IN HEIGHT

7267848      GOLDNEIL, KEZLA R       EXPIRED INSPECTION

7268164      GONZALEZ, MARK          NO DRIVERS LICENSE

3551282      GORMAN, JANET A         PARKING FOR PHYSICALLY DISABLED PERSON

6442376      GREENE, AL              DRIVING WITH A SUSPENDED LICENSE

4763856      GROSELY, DAVID C        DRIVING WHILE OPERATING PRIVLEDGE

7517791      GUDENBURR, JOHN W II    EXPIRED INSPECTION 8/17G

4763334      HALL, BRYAN L           DRIVING WHILE OPERATING SUSPENDED/ REVOKED

6442028      HARDINY, ROBERT J       PARKING IN SPACES POSTED AS RESERVED

7267939      HEADLEY, MICHELE J      RESERVED PARKING/VOLUNTEER PARKING ONLY

6442446      HECKNAUER, CARL         DRIVING WHILE LICENSE SUSPENDED

                                     DRIVING WHILE OPERATING PRIVILEGE IS
4763278      HENRY, DENISE M
                                     SUSPENDED/REVOKED
                                     DRIVE WHILE OPERATING PRIVILEDGE IS SUSPSENDED/
2000514      HINTON, BARRY J
                                     REVOKED

7268154      HOMAYOON, HOODAN        EXPIRED INSPECTION

                                     DRIVING WHILE OPERATING PRIVILEGE IS
4763690      HUBISH, NEAL M
                                     SUSPENDED/REVOKED

7268163      HUNDLEY, JAMES          EXPIRED INSPECTION

7267836      JACKSON, JEROME C       DRIVERS LICENSE SUSPENDED

4763512      JENDRZEJEWSKI, TAMMY    DRIVING WITH A SUSPENDED LICENSE

7268160      JENNINGS, VICTORIA      EXPIRED INSPECTION

7267779      JOHNS, MICHAEL          DRIVING WHILE LICENSE IS SUSPENDED OR REVOKED

7518348      JOHNSON, JOHN E         RESERVE PARKING

7518096      JONES, DESHAUN C        DRIVING WHILE SUSPENDED

                                     DRIVING WHILE OPERATING PRIVLEGES SUSPENDED/
4763154      JONES, SHELTE
                                     REVOKED

7268105      JONES, SHELTE J         EXPIRED REGISTRATION 1/17

7268106      JONES, SHELTE J         DRIVING VEH W/SUSPENDED DRIVERS LICENSE



                                      Page 6 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 7 of 13


CITATION     DEFENDANT               OFFENSE
                                     DRIVING WHILE OPER PRIVILEGE IS
4762976      KARAM, YVONNE
                                     SUSPENDED/REVOKED

6442038      KENT, SHARAYA L         DRIVING WITH A SUSPENDED LICENSE

             KHODZHAZODA,
4763405                              NO DRIVERS LICENSE
             KOMONMURODI

7518349      KINSLOW, KEVIN J        RESERVED PARKING VEHICLE OVER 7 FT IN HEIGHT

4763710      KIRKPATRICK, JOSEPH K   DRIVING WHILE LICENSE SUSPENDED/ DUI

4763711      KIRKPATRICK, JOSEPH K   VALID INSURANCE REQUIRED

2197652      KOSKO, ERIC J           DRIVE W/SUSPENDED LIC

7268159      LAMONDE, JAMES F        EXPIRED INSPECTION

4764101      LAMPKIN, KENNETH        PARKING IN EMERGENCY VEHICLE SPACE FIRE LANE

4764102      LAMPKIN, KENNETH        DRIVING WHILE LICENSE IS SUSPENDED OR REVOKED

4764167      LEE, JAMIE L            IMPROPER PARKING

7518979      LEE, LAMAR IV           PARKING POSTED RESERVED

7518085      LEMONS, CARLA           PARKING IN SPOT DESIGNATED FOR HANDICAP

4763402      LEWIS, JAMES E          DRIVING WHILE OPERATING PRIVILEGE IS SUSPENDED

7517829      LEWIS, REBECCA G        FAILURE TO STOP AT POSTED STOP SIGN

                                     DRIVING WHILE OPERATING PRIVILEGES
4762949      LEWIS, SUSAN K
                                     SUSPENDED/REVOKED

7518113      LINDSEY, NASSTASHIA S   IMPROPER PARKING

7268156      LINGO, CHARLES          SUSPENDED DRIVERS LICENSE

7268155      LINGO, CHARLES R        EXPIRED INSPECTION

3434638      LITTLE, RICKY T         DRIVING W/SUSPENDED LICENSE

3551052      LUCAS, RICHARD M        DRIVING WITH SUSPENDED

1296194      LUSTERPORTER, RAMONA    PARKING IN FIRE LANE

1296195      LUSTERPORTER, RAMONA    LICENSE SUSPENDED OR REVOKED

6442677      LYNN, BLAINE M          DRIVING WITH A SUSPENDED LICENSE

V0012586     MAIOCE, THOMAS L        IMPROPER PARKING



                                      Page 7 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 8 of 13


CITATION     DEFENDANT               OFFENSE
7517797      MANKER, MARVIN R        RESERVE PARKING VEHICLE OVER 7 FEET IN HEIGHT

7518079      MANKER, MARVIN R        IMPROPER PARKING

7519081      MARCH, DANIEL H         RESERVED PARKING/PHYSICIAN

7268157      MATTHEWS, MAURISITA     EXPIRED INSPECTION

7519021      MAURINAC, JOAN M        RESERVE PARKING DAV PARKING ONLY

6442239      MCCLOSKEY, JESSICA M    OPERATING W/SUSPENDED LICENSE

7267882      MCCULLOUGH, JEREMY R    OPERATING A VEHICLE WITH A SUSPENDED LICENSE

7517780      MCDONOUGH, ROBERT F     DRIVERS LICENSE SUSPENDED

7267842      MCINTOSH, TYRONE W      HANDICAP PARKING

7267796      MCKENNA, MICHAEL B      EXPIRED INSPECTION

4764055      MCNEIL, TAVIA CD        FAIL TO STOP AT STOP SIGN

6442449      MCPHERSON, RICHARDO M   SUSPENDED LICENSE

7267889      MILLETT, KENNETH E      EXPIRED INSPECTION

3434724      MINTS, ANGELA L         PARKING IN FIRE LANE

6442231      MITCHELL, FANTISIA D    DRIVING WITH A SUSPENDED LICENSE

3551723      MONROE, CHARLES J       DRIVING WITH A SUSPENDED LICENSE/DUI

3551724      MONROE, CHARLES J       DRIVING WITHOUT INSURANCE

3551725      MONROE, CHARLES J       EXPIRED REGISTRATION

6856873      MOORE, TYRONE D         DRIVING WHILE OPERATING PRIVILEGES SUSPENDED

6442238      MORENO, RONNIE T        OPERATING A VEH WHILE LICENSE IS SUSPENDED

7268174      MORMAK, DAVID P         EXPIRED INSPECTION

                                     PARK IN SPACES RESERVED FOR PHYSICALLY DISABLED
7268041      MORRISON, THOMAS W
                                     PERSONS

4764214      MOSES, AMEENAH          DRIVING WITH SUSPENDED LICENSE

7518304      MULDOON, MATTHEW F      RESERVE PARKING / PATIENT PARKING

6442338      NANCE, MELONIE A        PARKING IN NO PARKING AREAS



                                      Page 8 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 9 of 13


CITATION     DEFENDANT               OFFENSE
7518088      NICKLES, AMBER          PARK IN SPACE RESERVED FOR HANDICAP

6442275      NOLDER, KEITH A         IMPROPER PARKING/FIRE LANE

                                     OPERATION OF VEHICLE W/OUT CERTIFICATE OF
4763281      NORMAN, RICHARD D
                                     INSPECTION

7518310      NOWLIN, LYNNETTE K      RESERVE PARKING DAV PARKING ONLY

6442234      NOWLIN, VERNARD T       DRIVING WHILE LICENSE IS SUSPENDED OR REVOKED

6442235      NOWLIN, VERNARD T       DRIVING UNREGISTERED VEHICLE PROHIBITED

                                     DRIVING WHILE OPERATING PRIVILEGE SUSPENDED
4762948      OAKES, JEREMY L
                                     REVOKED
                                     DRIVING WHILE OPERATING PRIVILEGE SUSPENDED
4763785      ODDO, ROBERT L
                                     REVOKED

4763653      OMURBEKOV, ADILET A     NO DRIVERS LICENSE

4763654      OMURBEKOV, ADILET A     PARKING IN FIRE LANE NO PARKING

7267798      ORTIZ, DANNA M          RESERVE PARKING VEHICLE OVER 7 FT HEIGHT

                                     IMPROPER PARKING/HANDICAP/EXPIRED HANDICAP
7518080      OSBURN, RANDALL
                                     PLACARD

6442479      OWENS, FLOYD            DRIVING WHILE SUSPENDED

7518308      PANDEY, APUNDA K        EXPIRED INSPECTION 1/17

4763804      PARKER, MICHAEL         PARKING IN SPACES POSTED AS RESERVED

5219933      PARR, LESLIE C          IMPROPER PARKING

7517782      PATSEY, JOHN A          RESERVED PARKING

4763950      PATTERSON, KEVIN        IMPROPER PARKING

7517847      PATTERSON, KEVIN        NO PARKING AREA/IN ROADWAY

5219936      PATTERSON, KEVIN E      IMPROPER PARKING NO PARKING AREA

6856814      PATTERSON, KEVIN E      IMPROPER PARKING

6856954      PATTERSON, LOMEL J      DRIVING WHILE LICENSE SUSPENDED

4764227      PENTECOST, JAMES A      DRIVING WHILE PRIVILEDGE SUSPENDED/REVOKED

7518278      PIERCE, SUSANNE         BLOCKING ENTRANCE ON RAMP

7518077      PIERCE, SUSANNE J       PARKING IN NO PARKING AREA



                                      Page 9 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 10 of 13


CITATION     DEFENDANT                OFFENSE
7267893      PISOWICZ, THOMAS E       EXPIRED INSPECTION

7518342      PIVIROTTO, MARILOU       EXPIRED INSPECTION

4764180      POLICICCHIO, DECIMO S    DRIVER REQUIRED TO BE LICENSED

                                      DRIVE WHILE OPERATING PRIVILEGE SUSPENDED
4763970      POLLARD, ERNEST W
                                      REVOKED

3434567      PORTIS, TASHA L          IMPROPER PARKING

4763521      PRYOR, DEBORAH           OPERATION FOLLOWING SUSPENSION OF REGISTRATION

4763522      PRYOR, DEBORAH           DRIVING WITH A SUSPENDED LICENSE

4763584      RAINEY, SIERRA H         DRIVING WITH SUSPENDED LICENSE

5219951      RAMIREZ, RAMIRO          DRIVING WITH A SUSPENDED LICENSE

7267845      RANDALL, DAVID E         VOLUNTEER PARKING ONLY

7267847      RHODES, CHRISTOPHER E    RESERVED PARKING ONLY

7267923      RHODES, CHRISTOPHER E    IMPROPER PARKING/RESERVED

7518057      RICHARDSON, KERBY J      IMPROPER PARKING

4762953      RIDLEY, MARK A           DRIVING WHILE LICENSE IS SUSPENDED OR REVOKED

7518340      ROBINSON, ORLANDO E      EXPIRED INSPECTION

6856867      ROGERS, CORNELIUS C      PARKING IN SPACES RESERVED FOR DISABLED

4764059      ROUNDS, DIANE            FAILURE TO STOP

6442673      SAMPSON, ANDREW S        DRIVING WHILE LIC SUSPENDED

                                      PARKING IN SPACE RESERVED FOR PHYSICALLY
7518163      SAMS, ASHLEY
                                      DISABLED

7267921      SAMS, ASHLEY N           IMPROPER PARKING / HANDICAPPED

7517778      SAMS, ASHLEY N           RESERVE PARKING

7519008      SAMS, ASHLEY N           RESERVED PARKING

                                      PARK IN SPACES RESERVED FOR PHYSICALLY DISABLED
7519103      SAMS, ASHLEY N
                                      PERSONS

4763326      SAXON, CRYSTAL L         FAIL TO COME TO COMPLETE STOP AT STOP SIGN

7518329      SCALES, NICHOLE          EXPIRED INSPECTION



                                      Page 10 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 11 of 13


CITATION     DEFENDANT                OFFENSE
7518330      SCALES, NICHOLE          EXPIRED REGISTRATION

7268094      SCHALLER, MARTHA         PARKING IN AREA MARKED BY YELLOW STRIPES

6442270      SCHMETZER, AMANDA L      EXPIRED STATE INSPECTION OCT 17

4763356      SCOTT, DELORICO L        PARKING IN HANDICAP PARKING

7517781      SCOTT, GREGORY S         EXPIRED INSPECTION

7518013      SCOTT, SHARON A          RESERVE PARKING CREDIT UNION 10 MINUTE

6442354      SHANKS, GARY             PARKED IN SPACES AS RESERVED FOR DISABLED

6442252      SHIELDS, DONNEL W        PARKING IN POSTED RESERVED FOR DISABLED PERSONS

4763519      SHULLER, LENORA A        SUSPENDED LICENSE

7518350      SKERCONG, HERMAN L       RESERVED PARKING VEHICLE OVER 7 FT HEIGHT

6442321      SMITH, DAVID G           DRIVING WHILE LICENSE SUSPENDED

7267781      SMITH, MAYA L            DRIVING WITH SUSPENDED LICENSE

6442488      SMITH, THEODORE          DRIVING WITH A SUSPENDED LICENSE

7519018      SPENCER, JOHN R          RESERVED PARKING HANDICAP DESIGNATED SPACE

7268158      STAFFORD, ANNETTE S      EXPIRED INSPECTION

6442251      STALHEIM, KENTON         CURRENT INSPECTION REQUIRED

                                      PARKING IN SPACE NOT MARKED BY YELLOW
7518285      STILL, GARY
                                      LINES/BORDERS

7518065      SUE, ERIKA               IMPROPER PARKING/RESERVED

7268040      SULLIVAN, DANIEL I       EXPIRED REGISTRATION

7268166      SWALLEY, JOHN W          RESERVE PARKING

7518216      TAYLOR, DAWN M           RESERVED PARKING VOLUNTEER

                                      DRIVING WHILE OPERATING PRIVILEGE SUSPENDED/
4763332      TERRY, CHARLES W
                                      REVOKED

4764066      THOMAS, JASON            DRIVING W/SUSPENDED LIC

6856813      THORNTON, CHARONA        PARKING IN FIRE LANE

4763230      THORNTON, CHARONA T      DRIVE WITH SUSPENDED LICENSE



                                      Page 11 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 12 of 13


CITATION     DEFENDANT                OFFENSE
7268033      THORNTON, SYLVIA L       NO DRIVERS LICENSE

7518954      THROWER, SARAH E         RESERVE PARKING / PATIENT PARKING

                                      DRIVING WHILE OPERATING PRIVILEGE SUSPENDED
4763407      TOMANIO, PAUL R III
                                      REVOKED

7267940      TOWNSEND, SHAWN D        RESERVED PARKING HANDICAP

7267941      TOWNSEND, SHAWN D        RESERVED PARKING HANDICAP

7519007      TURNER, ALESIA           EXPIRED INSPECTION

                                      PARK IN SPACES RESERVED FOR PHYSICALLY DISABLED
6442343      TURNER, DARRYL O
                                      PERSONS

7518069      TURNER, MICHAEL E        IMPROPER PARKING/RESERVED OVER HEIGHT

4763763      UKASIK, JOSEPH           IMPROPER PARKING/PATIENTS ONLY

             VILLAMIZARROSALES,
7267896                               EXPIRED REGISTRATION
             CARLOS A
                                      PARKING IN SPACES RESERVED FOR PHYSICALLY
6856861      VORON, JOHN R
                                      DISABLED

6442304      WALTERS, JOSHUA J        DRIVING WITHOUT A LICENSE

7518316      WARREN, RICHARD G        EXPIRED INSPECTION

4764085      WATT, JOSEPH J JR        DRIVING WITH SUSPENDED LICENSE

4764086      WATT, JOSEPH J JR        NO PARKING FIRE LANE

7267851      WATTS, NATHAN M          DRIVING ON A SUSPENDED LICENSE

3434719      WEBER, RICHARDJAMES J    DRIVING WHILE DRIVING PRIVILEGES SUSPENDED

4763501      WELLS, CHARLES A         DRIVING WITH A SUSPENDED LICENSE

6442230      WEST, SKYLAR             DRIVING WHILE OPERATING PRIVILEGES SUSPENDED

6442203      WHITNEY, COLLEEN M       DRIVING WHILE SUSPENDED

7267800      WIIBLE, JEAN E           RESERVE PARKING

7267799      WILKINS, BRIAN J         RESERVE PARKING

                                      DRIVING WHILE OPERATING PRIVILEGES
5219931      WILLIAMS, DAVID
                                      SUSPENDED/REVOKED

7518320      WILLIAMS, DESHAWN        EXPIRED INSPECTION

7518321      WILLIAMS, DESHAWN        NO DRIVERS LICENSE



                                      Page 12 of 13
           Case 2:20-mj-02469-CRE Document 1-1 Filed 12/10/20 Page 13 of 13


CITATION     DEFENDANT                OFFENSE
5219986      WORKMASTER, REBECCA      DRIVING WHILE SUSPENDED

6442255      WU, MUQUAN               DRIVER REQUIRED TO BE LICENSED

7267887      WUNDERLICH, MEGAN A      EXPIRED REGISTRATION

6442320      YOUNG, ALICIA M          DRIVING WHILE LICENSE SUSPENDED

7519091      ZANEY, RAYMOND L         RESERVE PARKING

6442683      ZHOU, HAOYU              IMPROPER PARKING

3434376      ZHUMAEVA, EIZAT          NO DRIVERS LICENSE

4763799      ZIPFEL, MATTHEW E        DRIVING W/OUT INSURANCE

4763800      ZIPFEL, MATTHEW E        EXPIRED REGISTRATION OVER 60 DAYS

7518337      ZUTTER, LAUREN           EXPIRED INSPECTION 12/17




                                      Page 13 of 13
